Name: Council Regulation (EC) No 2780/95 of 30 November 1995 amending, for the third time, Regulation (EC) No 3362/94 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: distributive trades;  fisheries
 Date Published: nan

 2. 12. 95 EN I Official Journal of the European Communities No L 289/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 2780/95 of 30 November 1995 amending, for the third time, Regulation (EC) No 3362/94 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1995 and certain conditions under which they may be fished Whereas, by virtue of the application of the recommenda ­ tions agreed during the 20th session of the International Baltic Sea Fisheries Commission, the Community has obtained an additional quota of sprat in the Baltic Sea for 1995 ; Whereas Regulation (EC) No 3362/94 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture ('), and in particular Article 8 (4) thereof, Having regard to the proposal from the Commission, Whereas, under the terms of Article 8 (4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council to establish the total allowable catches (TACs) by fishery or group of fisheries ; Whereas, Regulation (EC) No 3362/94 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1995 and certain conditions under which they may be fished ; Whereas the state of the stocks of whiting in areas VII (except VII a) and VIII, Norway lobster in areas VII and VIII, sprat in the North Sea and cod in the Kattegat allow increase of TACs without endangering the future manage ­ ment of these resources ; Article 1 The text of the Annex to this Regulation shall replace the corresponding text of the Annex to Regulation (EC) No 3362/94. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1995. For the Council The President M. A. AMADOR MILLAN (') OJ No L 389, 31 . 12. 1992, p. 1 . ¥) OJ No L 363, 31 . 12. 1994, p. 1 . Regulation as amended by Regulation (EC) No 746/95 (OJ No L 74, 1 . 4 . 1995, p. 1 ). No L 289/2 EN Official Journal of the European Communities 2. 12. 95 ANNEX Species : Cod Gadus morhua Zone : III a Kattegat (') BelgiÃ «/Belgique Danmark 4 440 Deutschland 90 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 2 670 United Kingdom EC 7 200 TAC 7 200 Q (*) Precautionary TAC Species : Whiting Merlangius meriangus Zone : VII b-k BelgiÃ «/Belgique 300 Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 1 8 600 Ireland 8 620 Italia Luxembourg Nederland 150 Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 3 330 EC 31 000 TAC 31 000 Q (*) Precautionary TAC Species : Whiting Merlangius merlangus Zone : VIII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 3 200 (') France 4 800 (') Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom EC 8 000 TAC 8 000 Q (') Except for quantities subject to exchange with other Member States this quota may be fished only in the waters under the sovereignty or within the jurisdic ­ tion of the Member State concerned, or in interna ­ tional waters of the zone concerned. (*) Precautionary TAC. 2. 12. 95 EN Official Journal of the European Communities No L 289/3 Species : Norway lobster Merlangius norvegicus Zone : V b ('), VI BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 30 France 110 Ireland 1 85 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 1 3 275 EC 13 600 TAC 1 3 600 0 (') Community waters (*) Precautionary TAC Species : Norway lobster Nephrops norvegicus Zone : VII BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a 1 380 France 5 590 Ireland 8 485 Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige United Kingdom 7 545 EC 23 000 TAC 23 000 0 (*) Precautionary TAC Species : Sprat Sprattus sprattus Zone : II a ('), IV (') BelgiÃ «/Belgique 1 500 Danmark 1 500 Deutschland 1 500 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France 1 500 Ireland Italia Luxembourg Nederland 1 500 Ã sterreich Portugal Suomi/Finland Sverige 1 330 (3) United Kingdom 1 500 1 64 670 (2) EC 175 000 TAC 200 000 Q (') Community waters (2) Available to all Member States except Spain, Portugal , Sweden and Finland. (3) Including sandeel (*) Precautionary TAC No L 289/4 lENl Official Journal of the European Communities 2. 12. 95 Species : Sprat Sprattus sprattus Zone : III b, c, d (') BelgiÃ «/Belgique Danmark 45 270 Deutschland 27 170 Ã Ã »Ã »Ã ¬Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 21 220 (3) Sverige 108 740 United Kingdom EC 202 400 (2) TAC 214 400 (') Community waters (2) Of which, for Germany and Denmark together, no more than 4 000 tonnes may be fished in the Esto ­ nian zone, no more than 6 000 tonnes in the Latvian zone, and no more than 2 000 tonnes in the Lithua ­ nian zone. (3) Of which no more than 1 500 tonnes may be fished in the Estonian zone.